DETAILED ACTION
This is a non-final Office action for Application 16/973,002 filed 12/07/2020.

Status of Claims
Claims 1-9 and 11-21 are pending;
Claims 1-9 are currently amended; claim 10 has been cancelled; claims 11-21 are new;
Claims 1-9 and 11-21 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Germany on 06/20/2018.  It is noted, however, that the applicant has not filed a certified copy of the 102018210033.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/07/2020 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "120" (paragraph 0041, line 3; paragraph 0063, line 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract is objected to because of the following informalities:
Line 2, "a vehicle comprising" appears to be --the vehicle comprising--.
Line 6, "the form-fitting engagement" appears to be --a form-fitting engagement--.
Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 4, 7, 12, and 19 are objected to because of following informalities:
Claim 1, line 8, "including," appears to be --including:--.

Claim 3, line 3, "each protrude" appears to be --protrude--, since "opposing directions" correspond to both the "engagement portion" and the "connecting portion."
Claim 3, line 3, "directions wherein" appears to be --directions, wherein--.
Claim 4, line 4, "engagement opening" appears to be --the engagement opening--.
Claim 7, line 2, "the legs" appears to be --the number of legs--.
Claim 12, line 9, "first portion" appears to be --a first portion--.
Claim 12, line 9, the applicant is advised to change "rail and including a first portion, disposed" to --rail, wherein the connecting member includes a first portion disposed-- and remove the term "wherein" from line 11.
Claim 19, line 5, "and first portion" appears to be --and the first portion--.
Claim 19, line 8, "the second portion" appears to be --the second portion of--.
Claim 19, line 11, "the first side" appears to be --the first side of the guide rail--.
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, since the "vehicle" is positively recited in the body of the claim, "a floor assembly disposed in the vehicle" (line 3), the "vehicle" is considered as a required structure within the scope of claim 1.
Regarding claim 12, since the "vehicle floor" is positively recited in the body of the claim, "a floor assembly disposed below the vehicle floor" (line 4) and "a guide rail extending along a longitudinal axis defined by the vehicle floor" (line 7), the "vehicle floor" is considered as a required structure within the scope of claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations "wherein the guide rail includes a connecting element, provided with an engagement portion, and a connecting portion defining a fixing point" in lines 10-12 are indefinite because they are amenable to two or more plausible claim constructions.  For example, which structure (i.e., the "guide rail" or the "connecting element") is provided with the "engagement portion"?  Also, does the term "and" mean --wherein the guide rail includes a connecting element and a connecting portion-- or --provided with an engagement portion and a connecting portion--?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Similar rejection applies to the limitations "facing away from the first side of guide rail" in claim 1 (lines 18 and 19).  Appropriate correction is required.
Regarding claim 9, it is recited in lines 2 and 3, "wherein the guide rail includes a plurality of connecting elements."  Also note that claim 1 recites in lines 10 and 11, "wherein the guide rail includes a connecting element."  It is not clear as to how the "plurality of connecting elements" in claim 9 are related to the "connecting element" in claim 1.  For example, is the "connecting element" in claim 1 one of the "plurality of connecting elements" in claim 9?  Or does claim 9 require "a plurality of connecting elements" in addition to the "connecting element" in claim 1?  The applicant is advised to clarify the instant limitations in claim 9.  Appropriate correction is required.
Regarding claim 19, there is insufficient antecedent basis for the limitation "the vehicle floor assembly" (line 9) in the claim.  Appropriate correction is required.
Claims 2-8, 11, 20, and 21 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-16, 18, 19, and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 6,655,739 B2) in view of Duong et al. (US 6,345,874 B2), hereinafter Duong.
Regarding claim 1, Furukawa discloses an assembly (see Figure 3) for use in a vehicle (col 2, line 64), the assembly comprising: a floor assembly (9a, fig 3, see annotation, the lower floor assembly 9) disposed in the vehicle; a fixing element (200, fig 3, see annotation, the threaded fastener coupled to the nut 300); a vehicle seat (2, fig 3); and an adjustment device (7, 8, fig 3) configured to longitudinally adjust the vehicle seat (col 3, lines 59-61) and including, a guide rail (8, fig 3) connected to the floor assembly and extending along a longitudinal axis defined by the floor assembly (see Figures 1-3), wherein the guide rail includes a connecting element (400, fig 3, the lower connecting element coupled to the floor assembly 9a via threaded fastener 200 and the nut 300), provided with a connecting portion (410, fig 3, see annotation, the connecting portion coupled to the threaded fastener 200) defining a fixing point (410a, fig 3, see annotation, the opening through which the threaded fastener 200 extends), and an adjustment assembly (7, fig 3) disposed on and guided by the guide rail and configured to adjust the vehicle seat (see Figures 1-3, see col 3, lines 59-61), wherein the fixing element is disposed on a second side (500, fig 3, see annotation, the left side of the guide rail 8) of the guide rail, facing away from a first side (600, fig 3, see annotation, the right side of the guide rail 8) of the guide rail and fixes the connecting element to the floor assembly (see Figure 3).




    PNG
    media_image1.png
    575
    577
    media_image1.png
    Greyscale

[AltContent: textbox (8a – Base / Base Portion)][AltContent: textbox (500 – Second Side)]
[AltContent: connector][AltContent: arrow]

[AltContent: textbox (9b – Vehicle Floor)]
[AltContent: connector]
[AltContent: textbox (410a – Fixing Point / Aperture)]
[AltContent: connector]
[AltContent: textbox (600 – First Side)]
[AltContent: connector][AltContent: connector][AltContent: textbox (410 – Connecting Portion)][AltContent: arrow][AltContent: arrow][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (9a – Floor Assembly)]
[AltContent: textbox (9c – Aperture)][AltContent: textbox (400 – Connecting Element)]
[AltContent: textbox (300 – Nut)][AltContent: textbox (200 – Fixing Element)]


Furukawa does not disclose the assembly further comprising: an engagement device disposed on the floor assembly, wherein the connecting element is provided with an engagement portion, wherein the engagement device is disposed on the first side of the guide rail and engages the engagement portion of the connecting element to form a form-fit condition.



    PNG
    media_image2.png
    782
    796
    media_image2.png
    Greyscale

[AltContent: textbox (60a – Base / Raised Portion)]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (10a – First Side)]

[AltContent: textbox (59 – Connecting Portion)]


[AltContent: connector][AltContent: connector]
[AltContent: textbox (60c – Leg)][AltContent: connector]

[AltContent: textbox (60d – Raised Surface)]

[AltContent: textbox (60b – Leg)]



Regarding claim 2, wherein the fixing point is an opening (Furukawa: 410a, fig 3, see annotation) configured to receive the fixing element (Furukawa: see Figure 3).
Regarding claim 3, wherein the engagement portion and the connecting portion each protrude from the guide rail in opposing directions (Furukawa: see Figure 3; Duong: see Figure 8), wherein the opposing directions are each transverse to the longitudinal axis (Furukawa: see Figure 3; Duong: see Figure 8).
Regarding claim 4, wherein the engagement device defines an engagement opening (Duong: 64, fig 8) and the engagement portion extends into and engages the engagement opening to form a form-fit condition between engagement opening and the engagement portion (Duong: see Figure 8, see col 3, lines 27-31).
Regarding claim 5, wherein the engagement device includes a base (Duong: 60a, fig 8, see annotation, the upper base of the engagement device 60) and a number of legs (Duong: 60b, 60c, fig 8, see annotation, two downwardly extending legs of the engagement device 60) each extending from the base, wherein the base and the number of legs collectively form the engagement opening (Duong: see Figure 8).
Regarding claim 6, wherein the number of legs are connected to a surface portion of the floor assembly (Duong: see Figure 8; Furukawa: see Figure 3).
Regarding claim 7, wherein the engagement portion is disposed between the legs and is fixed relative to the floor assembly along the longitudinal axis (Duong: see Figure 8, see col 3, lines 27-31; Furukawa: see Figure 3).
Regarding claim 9, wherein the guide rail includes a plurality of connecting elements (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8) each spaced apart from one another along the longitudinal axis (Furukawa: see Figure 2).

    PNG
    media_image3.png
    549
    658
    media_image3.png
    Greyscale

[AltContent: textbox (400 – Connecting Elements)]
[AltContent: arrow][AltContent: arrow]







Regarding claim 12, Furukawa, as modified by Duong (see above discussions with respect to claim 1), teaches a seat adjuster (Furukawa: see Figure 3) for use in a vehicle (Furukawa: col 2, line 64) and configured to adjust a vehicle seat (Furukawa: 2, fig 3) along a longitudinal direction with respect to a vehicle floor (Furukawa: 9b, fig 3, see annotation, the upper vehicle floor 9; also see Figures 1-3, see col 3, lines 59-61), the seat adjuster comprising: a floor assembly (Furukawa: 9a, fig 4, see annotation, the lower floor assembly 9) disposed below the vehicle floor; a first engagement device (Duong: 60, fig 8) lying along a surface of the floor assembly (Furukawa: see Figure 3; Duong: see Figure 8) and including a raised portion (Duong: 60a, fig 8, see annotation, the upper raised portion of the engagement device 60) spaced apart from the surface; a guide rail (Furukawa: 8, fig 3) extending along a longitudinal axis defined by the vehicle floor (Furukawa: see Figures 1-3); an adjustment assembly (Furukawa: 7, fig 3) configured to translate along the guide rail (Furukawa: see Figures 1-3, see col 3, lines 59-61); a connecting member (Furukawa: 400, fig 3, see annotation, the lower connecting element coupled to the floor assembly 9a via threaded fastener 200 and the nut 300, as modified by, Duong: 58, fig 8) fixed to the guide rail and including a first portion (Duong: 62, fig 8), disposed on a first side (Furukawa: 600, fig 3, see annotation, the right side of the guide rail 8; Duong: 10a, fig 8, see annotation, the right side of the cabinet 10) of the guide rail and a second portion (Furukawa: 410, fig 3, see annotation, the connecting portion coupled to the threaded fastener 200) disposed on a second side (Furukawa: 500, fig 3, see annotation, the left side of the guide rail 8) of the guide rail, wherein the first side opposes the second side (Furukawa: see Figure 3), and the raised portion sandwiches the first portion of the connecting member to the surface of the floor 
Regarding claim 13, wherein the fixing element is a pin (Furukawa: 200, fig 3, see annotation), wherein the pin extends through an aperture (Furukawa: 410a, fig 3, see annotation, the opening through which the threaded fastener 200 extends) defined by the second portion of the connecting member (Furukawa: see Figure 3).
Regarding claim 14, wherein the fixing element is a threaded fastener or a rivet (Furukawa: 200, fig 3, see annotation, the threaded fastener coupled to the nut 300).
Regarding claim 15, wherein the connecting member is fixed to the surface and extends along the longitudinal axis (Furukawa: see Figures 2 and 3).
Regarding claim 16, Furukawa, as modified by Duong (see above discussions with respect to claim 1), does not explicitly teach the seat adjustment further comprising: a second engagement device spaced apart from the first engagement device along the longitudinal axis.
Since Furukawa teaches a plurality of connecting elements (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8) each spaced apart from one another along the longitudinal axis (Furukawa: see Figure 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of engagement devices (Duong: 60, fig 8) each engaging a respective one of the plurality of connecting elements (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8).  The motivation would have been to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to combine Furukawa and Duong to obtain the invention as specified in claim 16.
Regarding claim 18, wherein the surface and the raised portion collectively engage the first portion of the connecting member to form a press-fit condition (Duong: see Figure 8, see col 3, lines 27-31).
Regarding claim 19, Furukawa, as modified by Duong (see above discussions with respect to claim 1), teaches a method of assembling a seat adjuster (Furukawa: see Figure 3) for use in a vehicle (Furukawa: col 2, line 64), the method comprising: inserting a first portion (Duong: 62, fig 8) of a connecting member (Furukawa: 400, fig 3, see annotation, the lower connecting element coupled to the floor assembly 9a via threaded fastener 200 and the nut 300, as modified by, Duong: 58, fig 8), fixed to a guide rail (Furukawa: 8, fig 3), into an opening (Duong: 64, fig 8) formed between a vehicle floor assembly surface (Duong: 70, fig 8; Furukawa: the upper surface of the lower vehicle floor assembly 9a as annotated above) and a raised surface (Duong: 60d, fig 3, see annotation, the lower surface of the raised portion 60a of the engagement device 60) of an engagement device (Duong: 60, fig 8) fixed to the vehicle floor assembly surface, wherein the raised surface and first portion are each disposed on a first side (Furukawa: 600, fig 3, see annotation, the right side of the guide rail 8; Duong: 10a, fig 8, see annotation, the right side of the cabinet 10) of the guide rail; and inserting a fixing element (Furukawa: 200, fig 3, see annotation, the threaded fastener coupled to 
Regarding claim 21, the method further comprising: fastening the fixing element to the vehicle floor assembly (Furukawa: see Figure 3).

Claims 8, 11, 17, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 6,655,739 B2) in view of Duong et al. (US 6,345,874 B2), hereinafter Duong, and Stemmer et al. (US 10,232,742 B2), hereinafter Stemmer.
Regarding claim 8, Furukawa, as modified by Duong with respect to claim 1, teaches the assembly, wherein the connecting element is connected to a base (Furukawa: 8a, fig 3, see annotation, the lower base of the guide rail 8) of the guide rail.
Furukawa, as modified by Duong with respect to claim 1, does not explicitly teach the assembly, wherein the connecting element is welded to a base of the guide rail.


    PNG
    media_image4.png
    160
    423
    media_image4.png
    Greyscale







Stemmer is analogous art because it is at least from the same field of endeavor, i.e., mounting assemblies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to connect the connecting element (Furukawa: 400, fig 3, see annotation, as modified by, Duong: 58, fig 8) to the base (Furukawa: 8a, fig 3, see annotation) of the guide rail (Furukawa: 8, fig 3) by laser welding (Stemmer: col 2, lines 18-26) as taught by Stemmer.  The motivation would have been to provide a sturdy attachment of the connecting element to the guide rail.  Moreover, applying conventional joining techniques only involves routine skill in the art.  Therefore, it would have been obvious to combine Furukawa, Duong, and Stemmer to obtain the invention as specified in claim 8.
Regarding claim 11, wherein the connecting element is laser welded to the base of the guide rail (Stemmer: col 2, lines 18-26; Furukawa: see Figure 3).
Regarding claim 17, Furukawa, as modified by Duong and Stemmer (see above discussions with respect to claims 1 and 8), teaches the seat adjuster, wherein the connecting member is laser welded to a base (Furukawa: 8a, fig 3, see annotation, the lower base of the guide rail 8) of the guide rail (Stemmer: col 2, lines 18-26; Furukawa: see Figure 3).
Regarding claim 20, Furukawa, as modified by Duong and Stemmer (see above discussions with respect to claims 1 and 8), teaches the method further comprising: welding the connecting member to a base portion (Furukawa: 8a, fig 3, see annotation, the lower base of the guide rail 8) of the guide rail (Stemmer: col 2, lines 18-26; Furukawa: see Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631